Title: To George Washington from Edmund Randolph, 5 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Monday Morning [Philadelphia, 5 May 1794]
               
               E. Randolph has the honor of informing the President, that General Knox and Mr Bradford have been notified by him personally; and that General Knox promised to notify Colo. Hamilton.
               E. Randolph will wait on the President at ½ after 11 o’clock.
            